DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/425,482 filed on 05/29/2019 have been examined.
The amendment filed on 11/09/2021 has been entered and fully considered.
Claims 1, 8, and 15 have been amended.
Claims 1-6, 8-13, and 15-19 are pending in Instant Application.


Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-6, 8-13, and 15-19 have been fully 


Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662